 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDincrease wages or benefits the 3 raises that you have gotten plus the increase ininsurance benefits ispartof the Company's long range plan. There are moreraises to come, but you know and I know that money cannotbe pickedout of theair and union organizers can not give it to you either.We are going to make IdealBakery one of the leaders in this area.We are going to make it a profitable busi-ness.And working together-you and I are going to earn further increases in payand benefits and buildrealjob security.In closing let me remind you-this is your fight-the only way we will win isby the Companyand you sticking together.These union bakeries that have Mr.Merle Smiths Union would like to seeus hurt.Theywould like to see us closedby a strike.Just remember-you and I are the onesthat willsuffer most becauseof Union strikes andtrouble.VOTE NO!I thank you.Taylor Baking CompanyandLocal 42, American Bakery andConfectionery Workers International Union,AFL-CIO, Peti-tioner.Case No. 10-RC-5503. June 28, 1963DECISION ON REVIEW AND DIRECTION OF ELECTIONOn March 25, 1963, the Regional Director for the Tenth Region,issued his Decision and Order dismissing the petition in this pro-ceeding on the ground that the record failed to establish that theEmployer's operations meet any of the Board's jurisdictional stand-ards.Thereafter, pursuant to Section 102.67 of the Board's Rulesand Regulations, Series 8, as amended, the Petitioner filed a timelyrequest for review, and a statement in support thereof, in which itcontended,inter alia,that the Employer's operations do meet theBoard's indirect outflow standard, and requesting that the hearingbe reopened to receive additional evidence on jurisdiction.On April 10, 1963, the Board, by telegraphic Order, remanded theproceeding to the Regional Director for purposes of reopening thehearing for further investigation of the Employer's operations.Afurther hearing was held on May 1, 1963, before Scott P. Watson,hearing officer.On May 16, 1963, the Regional Director issued anorder transferring the case to the Board.The Board 1 has considered the entire record in this case and makesthe following findings :1.The Employer is engaged at Atlanta, Georgia, in the productionand sale of bakery rolls.During 1962 is purchased from outside theState of Georgia materials valued at approximately $20,000. Its grosssales, all of which were made within the State, amounted to approxi-mately $105,000.Of this amount, products valued in excess of$50,000 were disposed of, in the manner set forth below, throughretail grocery stores, each of which has annual gross sales exceeding$500,000.1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman McCulloch and Members Leedom and Brown].143 NLRB No. 53. TAYLOR BAKING COMPANY567The Employer has arrangements with the area and store managersof several retail grocery chains, covering approximately 120 storeslocated in the Atlanta area.Under these arrangements, the storemanagers allot space on their shelves for the Employer's products,and the Employer's drivers call at each store two or three times aweek to remove stale rolls and to stock the shelves with fresh rolls,using their own discretion as to the quantity displayed, within thelimitations of the allotted shelf space.However, the store managermay revoke the allocation of shelf space if in his judgment the salesof the Employer's products do not bring enough revenue to justifycontinuing the arrangement.Customers of the stores purchase therolls as they do other products in the stores, paying the checkersemployed by the stores.The Employer bills each chain weekly forthe selling price of the products actually sold by the stores, less thestores'markup.The Employer contended, and the Regional Director found, thatthe Employer is an integrated enterprise engaged in manufacturingand retail sale of its products, and that the Employer's operationsfail to meet the Board's standards for such an enterprise.We find,however, that in the furnishing of its baked products to retail storesfor sale at a markup to the ultimate consumers, the Employer is en-gaged in a wholesale operation.Accordingly, we find that, eventhough the stores are not obligated for any of the Employer's prod-ucts which they do not sell, the Board's jurisdictional standard for"the furnishing of goods or services to individual units of retail enter-prises" 2 is nevertheless applicable to the Employer's operations.Asthe Employer annually furnishes goods valued in excess of $50,000to retail grocery stores, each of which has annual gross sales of$500,000, we find that the Employer is engaged in commerce andthat it will effectuate the policies of the Act to assert jurisdiction.32.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner requests an election in a unit of all employees ofthe Employer's bakery, excluding truckdrivers, office clerical employ-ees, professional employees, guards, and supervisors.The Employertakes the position that all of its employees should be included in theunit and permitted to vote in the election.As Joseph Garratt, the baker, responsibly directs the work of em-ployees, we find that he is a supervisor within the meaning of the Act,and we shall, therefore, exclude him from the unit.We shall alsoSzemons Mailing Service,122 NLRB 81, footnote 12.CarolinaSupplies and CementCo., 122 NLRB 88 568DECISIONSOF NATIONALLABOR RELATIONS BOARDexclude the wife of the president of the Company, who works in theoffice, in accordance with Section 2(3) of the Act.Hammond, aproduction employee who also answers the plant telephone during theabsence of the president and his wife, does not responsibly direct em-ployees, nor possess any of the other statutory indicia of supervisoryauthority, and we shall, therefore, include her in the unit 4The chief function of the two truckdrivers, Arrendale and JohnGarratt, is to load their trucks, deliver bakery products to the grocerystores, pick up the stale rolls, stock the store shelves, and prepare salesslips.When they return from their routes, they unload their cargoand then work with the bakery employees for the remainder of theday.Garratt, who is the baker's son, works in the plant for severalhours every day and usually on Sunday also.Arrendale works inthe plant to a somewhat lesser extent.The only selling done by adriver consists of asking the manager of a new store on his route forpermission to leave products in the store.The drivers,, who are su-pervised by the president, are paid a straight salary.Under all thecircumstances, we find that the drivers share a close community ofemployment interest with the bakery employees, and we shall there-fore include them in the unit.,'Accordingly, we find that all the employees of the Employer'sAtlanta, Georgia, bakery, including truckdrivers, but excluding thebaker, the president's wife, office clerical employees, professional em-ployees, guards, and supervisors, as defined in the Act, constitute aunit appropriate for purposes of collective bargaining within themeaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication.]4The parties apparentlyagreeto the inclusion of A. M. Phillips,who works alone atnight mixing ingredients according to written instructions of the baker,and we shallinclude him.sTops Chemical Company,137 NLRB 736.Woods Hole Oceanographic InstitutionandSeafarers Inter-national Union, Atlantic,Gulf, Lakes and Inland Waters Dis-trict,AFL-CIO,'Petitioner.CaseNo. 1-RC-7203.June 28,1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Henry M. Kelleher, hearing'Subsequent to the hearing,the Petitioner moved to amend the name of the labororganization to that set forth above.143 NLRB No. 60.